[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 439 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 440 
The contract of the defendant is, in effect, that the brig shall be capable of performing the voyage so as to earn her freight money, notwithstanding the perils insured *Page 441 
against. Whether the voyage is protracted, profitable or losing, is the concern of the owners, and not of the insurers. The owners must repair any injury to the vessel sustained on the voyage, except it be so great as to amount to a technical total loss.
They may detain the cargo a reasonable time, until such repairs are completed, and then continue the voyage and earn the freight money. Cases of detention for this purpose for six weeks, and even for over two months, have been held not unreasonable, indeed, to be necessary, if the owner will avail himself of his insurance on freight. The owner of the vessel cannot, of his own will, terminate a voyage upon the occurrence of an injury, and resort to the insurers for his freight money. His right to look to them accrues only on his inability to earn his freight by reason of the perils insured against. All the diligence and vigilance of the master and crew due to the shipper, are also due to the insurers of freight money. The owners or master cannot voluntarily surrender or abandon the cargo to the shipper, or to the underwriter, free of freight, if the vessel can be repaired in a reasonable time. (Griswold v. New York Ins. Co., 3 J.R., 322; Herbert v. Hallett, 3 J. Cas., 93; Saltus v. TheOcean Ins. Co., 12 J.R., 107; Saltus v. same Co., 14 J.R., 144; Ogden v. The General M. Ins. Co., 2 Duer., 204; Jordan
v. Warren Ins. Co., 1 Story C.C.R.) The authorities of the United States and Massachusetts Courts are to the same effect. The obligation of the owner or master to the insurers is to exercise every reasonable means of delivering the cargo and earning the freight money. It is said by the court, in Saltus
v. Ocean Ins. Co. (14 J.R., 144), "that the fidelity and vigilance of the captain in the course of the voyage, without regard to the diminution in value of the cargo, where the articles specifically remain, is the correct test as to the claim of freight on a policy like the present."
The insurance in that case was on freight of rye flour and Indian corn. The vessel had sustained damage by the perils of the sea, and made a port in distress, where she was *Page 442 
unladed and repaired in about two months. The cargo had become putrid and was not in a condition to bear transportation; the whole of it was sold. The vessel was fully repaired and in a state to proceed to sea and prosecute the voyage. It was held that the insured could not recover for a loss of the freight, as the subject, although damaged, remained in specie. To the same effect is the case of Griswold v. New York Ins. Co. (3 J.R., 322.)
The brig Rio Grande was repaired, and was in a condition, we must assume, to prosecute her voyage and carry her cargo to Ogdensburg, and thereby earn her freight money, within three weeks after the disaster. This was within a reasonable time, and there can be no question that the master of the brig was entitled to detain the cargo, so far as the circumstances of the injury are concerned, for the purpose of completing the delivery under the bill of lading. Before the brig was repaired and ready to take in her cargo and proceed on her voyage, a new cause of detention had supervened. The Welland canal had become ice bound, and navigation for the season was closed. The cargo could not be carried forward during the ensuing five months for that reason.
The question then arises, whether the surrender of the flour and wheat to the shippers or underwriters was voluntary, on the part of the master or owners of the brig, or whether the shippers or underwriters were authorized to claim the cargo saved, free of freight. If they were authorized so to claim it, then the freight money, it must be conceded, was lost, within the perils insured against.
We have not been referred to any authority which holds that the shipper may take his property without the payment of freight, in such a case, and a careful examination shows that he cannot lawfully so take it, against the consent of the master or owner, where the vessel is repaired and ready to proceed in a reasonable time, unless the master or owner is unable or refuses to transport it.
The case of The Atlantic Ins. Co. v. Bird (2 Bosworth R., 196), cited on behalf of the plaintiff, has no application. In *Page 443 
that case the vessel was a total wreck, and it was there said, in substance, that the owner was entitled to take his goods, free of freight, at the place of disaster, when there is no ability and no offer to transport them to the place of destination. The wreck and total loss of the vessel, without the ability or any offer to send forward the cargo, gave the right to take it free of freight. The case of the Rio Grande is entirely different. She was repaired and had the ability to transport the goods at once, but was prevented by the close of navigation. No objection was made by the owners or master to the abandonment of the wheat and flour by the shippers to the underwriters. That is, the cargo was surrendered by the owners or master voluntarily, free of freight. It appears to have been assumed that the close of navigation and the expense of transporting the flour and wheat saved, together with its damaged condition, authorized the course adopted, and that a liability for the payment of the freight was also thereby cast upon the insurers. Had the injury to the brig resulted in a technical total loss, the expense attending the forwarding of the flour and wheat would have justified the surrender, free of freight, and a claim against the insurers for a total loss of the freight-money. Such was the principle applied in the case of TheAmerican Ins. Co. v. Center (4 Wend., 46).
Detention by the close of navigation, which is the act of God, or vis major, not accompanied by any accident or injury to the vessel, does not have the effect to terminate or dissolve a contract of affreightment. The owner or master of the vessel is not absolved from his liability to the shipper, nor can the latter demand his goods, free of freight, on account of the detention. (Palmer v. Lorillard, 16 Johns., 347; Parsons vHardy, 14 Wend., 215.)
I am unable to perceive that the stranding prior to the close of navigation alters the relations of the contracting parties, although, if the accident had not occurred, it is probable the brig would have safely delivered her cargo at Ogdensburg before the occurrence of the latter cause of detention. Both *Page 444 
the stranding and the closing of navigation were occurrences without any fault on the part of the owners, master or crew of the brig. Both events were dangers of the navigation, within the exceptions of the bill of lading, and excused the delay, which would necessarily ensue, in making delivery of the cargo at the port of destination. A detention by the occurring of two events, of the character known as dangers or perils of navigation, creates no more sufficient excuse for the voluntary surrender of cargo to the shipper, free of freight, or the cancellation of the bill of lading, than the happening of one such event. An accumulation of disasters or detentions may occur, without rendering the vessel incapable of earning her freight. It would be less profitable, if the vessel encountered repeated disasters or detentions; but the profit or loss, or the length of time required to deliver the cargo, are not conditions of the insurance.
In the present case, the voluntary surrender of the wheat and flour saved, free of freight, is fatal to the right to recover the insurance. The master and owners neglected to insist upon their rights, and therein failed in their duty to the underwriters on the freight money. When the shipper demanded the flour and wheat at Buffalo, it was the duty of the master or owner to have insisted upon retaining them, and upon the right to make delivery thereof at the port of destination, or to have offered to make such delivery, and, if the shipper then insisted upon receiving the cargo at Buffalo; to have demanded the payment of full freight on the portion saved, as a condition of its delivery there. The vessel was able to deliver the cargo saved at Ogdensburg, in specie, and thereby perform the voyage and earn her freight money, according to the conditions of the policy.
These considerations render it unnecessary to examine in detail the other questions urged by the defendant's counsel. The opinion of the Supreme Court at General Term appears to be entirely correct on all other questions.
It is unnecessary to consider here the question of the right to recover the freight money on the wheat pumped overboard *Page 445 
or lost in the efforts to raise the brig. That subject was not agitated at the trial, and remains undisposed of by this court.
The judgment must be reversed, and a new trial ordered, with costs to abide the event.
LOTT, Ch. C., not voting.
Judgment reversed, and new trial granted; costs to abide the event.